Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors TBC Global News Network, Inc. We consent to the incorporation by reference of our independent auditors’ report dated April 14, 2010 on the consolidated balance sheets as of December 31, 2009 and 2008, and the related consolidated statements of operations, changes in stockholders’ (deficit) and cash flows the years ended December 31, 2009 and 2008, included in TBC Global News Network's Form 10-K, into the Company’s previously filed registration statement on Form S-8 POS (File No. 333-105157) and the Company's previously filed registration statement on Form S-8 (File No. 333-162404). /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC Salt Lake City, Utah April 15, 2010
